EXHIBIT 10.1 Valuation of the Forest and Land Use Right for Yew Bio-Pharm Group, Inc. As of October 28, 2013 355 South Grand Avenue Suite 1750 Los Angeles, CA 90071 213.612.8000 fax 213.612.8010 SUMMARY APPRAISAL REPORT November 25, 2013 11-11-23226 Zhiguo Wang Yew Bio-Pharm Group, Inc. 294 Powerbilt Avenue, Las Vegas, NV 89148 Dear Mr. Wang: In accordance with your authorization, Marshall & Stevens Incorporated (“Marshall & Stevens”, “M&S” or “we”) provided our opinion of value of a land use contract, including the assets situated on the land that are the subject of the contract relative to the current use of the land, (the “Contract” or the “Forest and Land Use Right”) with respect to an approximately 171 hectare (422.549 acre) property located in China (the “Property”). The purpose of this valuation is to assist Yew Bio-Pharm Group, Inc. (the “Company” or “Client”) in connection with a possible acquisition of such Contract. The Property is commonly known as the Wuchang Erhexiang Pingfangdian Forestry Centre, and is located in Harbin City, Heilongjiang Province, China, 150204. It is our understanding that the Contract grants the holder the right to grow and harvest timber on Property and that the Contract expires on November 7, 2051.The date of our valuation is October 28, 2013 (the “Valuation Date”). It is our understanding that we will not be inspecting the Property or determining the bona fides, enforceability, or transferability of the Contract (or any of the rights thereunder), and that we may rely on the Client’s transaction of the Contract. Our engagement does not include the giving of any legal, accounting, brokerage, engineering, agricultural, or environmental advice. This Summary Appraisal Report may be invalid if used for any other purpose. Chicago Los Angeles New York Philadelphia St. Louis
